Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 28 March 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            Sir
                            
                            Frankfort. 28. March "6
                        
                        Your letter of 15. Feb. came to hand this morning,—somewhat delayed by going to Hartford instead of
                            Breckenridge court Hs. which stands on the post road leading by the Yellow Banks post off. and somewhat by having to
                            return here, where the court still detains me. I was much oblidged by the communication of it, as I was very apprehensive
                            about my letters. You have ere this two others from me, one of the 10. Feb. put into the post off. at woodford
                            (versailles) and another of 5. Mar. put into the off. here under cover to Col. Sanford. 
                  These anticipate in some degree
                            your enquiries. With mine of 10. Feb. I have sent under blank cover a schedule of the names of suspected persons: but there
                            I omitted one,—Dayton, the Speaker.
                        Im afraid, may be, I put in one who is innocent—a lawyer of Lexington.—And left out a Doctor of that place
                            improperly; but Ill soon know all about it without suspecting.
                        At date of my last I had learned much new matter on this subject. I now know more; and as you desire a full
                            & free communication, I shall proceed without the least apprehension of disclosure. Giving you full permission whenever
                            you find it needfull to give out my name, warning me at the same time therof.
                        The man alluded to in my last thro whom W. carried on his correspondence with the spanish govt, would
                            not let me give up his name. He is a man of as high standing for integrity as any other in the world. The correspondence
                            was addressed to the secretary, whose plain name, stripd of all titles is Gilbert Leonard, the son of a shoemaker who by
                            his great talents raised himself to so high a function. The plot began between Wn. & Govr. Mero.
                        Owings who was killed coming up the river had $6000 of W. money. $7000 was sent to the port of philadelphia.
                            Nolan the great horse trader brought several Keggs of dolls. to Fort Washn. for him; and in the hearing one of my
                            informants, who he was then very fond of, he used to say that Govr. Mero & him had agreed to lay up a few thousand
                            dolls. for a time of need & this was the first of that money: meaning the Keggs. As to the 2 first sums, he told another
                            Gent (Dr. Ridgely) that he was thought by Wayne & his party very poor, but he was not—for he had $13000. This was
                            before the shipments of it from Orleans.
                        I find that in the convention of 1788 at Danville he (W) rose & proposed it A separation & union with
                            Spain to that body. (This was the conv. who proposed the seperation.) And John Brown, the senator, rose & in a
                            short speech supported W. saying “that he had it from the highest authority, that if we would join Spain we might have any
                            thing we pleased and any kind of trade we wanted”
                        Wilkenson, then read almost a quire of paper, which he called a letter written by him to the Govr. at
                            Orleans & read the Govrs. answer to corroberate what he & Brown had said. But it was so badly recd, that it
                            was dropped & its being spoken of since is much resented by its friends, as an imputation on them.
                        Col. Jos. Crockett the Marshall is my informant and I am going to get the journals of that body to copy off
                            the names of the members to be used when necessary.
                        Brown was the first mover of this business, here, and wrote many letters to the influential men here to draw
                            them into the measure; when he offered for Congress winter before last, I published this & offered that my fortune
                            should stand responsible if it was slander; and offered to prove his treasonable correspondence with Gardoqui for this
                            purpose. One of the members opposed to Brown, Grundy, came to me to know, if he might give up my name—I gave him leave,—and he went all over town & told it: but,—dont be startled—Brown did not loose one vote by it. Nor was I ever called on.
                        This was very astonishing,—and filled me with the utmost concern. How wonderfully numerous the friends or
                            neutrals to this infernal scheme!!
                        You’ll see what a hurricane they’d blow up round my ears, when I come back.
                        Judge Sebastian of our court of appeals is the man who drew lately on Spain for his pension; Mr. Wilkins saw
                            the draft & knows his hand well. It was in favour of John A. Seetz of Lex. & payable to him. Seetz died here & this
                            paper was in his pocketbook & is still there and W. will by draft order its delivery to me when I get there.
                        Adair & Burr are pensioned without doubt. I fully expect some are the friends of these traitors who are not
                            pensioned and several such persons are named to you heretofore.
                        Alas! that men so highly raised by this country in trust & honor should thus betray her.
                        Whenever the court is over which I expect tomorrow Ill go on my journey. I have not yet tried to raise money,
                            but fully expect I can do it. Small difficulties are no obstacles with me.
                        Dont write to me while I am gone any where but at Cornland—& let Mr. Gallatin direct & frank the
                            letters. My brother John Daveiss will open these & make known their contents to me in a language unintelligible by
                            others. You may rely implicitly on this mans secrecy.—Write directly in one event—that is if you find I am suspected,
                            route it instantly to Doctor James Speed of Natchez who is my old, and very intimate friend. If I am suspected the chances
                            of my getting back are very slender.
                        I observe that the Marquis Cassa Calvo & all the spanish officers are prohibited from crossing the lines.
                            It might be well if reasons of state could permit, to relax this so as to allow that gent. to come to Natchez—I would
                            much rather see him there than go into the Spanish Govt. to do it. And at Orleans James Brown would give him warning
                            of me immediately. I wish to see one Powers below Orleans: he commanded the boat which was searched by Secretary Steele at
                            Natchez some years ago. He says had S. looked into a buckett on top the boat containing old tobacco he would have found
                            papers enough to hang Wilkinson & himself.
                        I feel greatly strengthened by having the support of government; and freely apologise for any expressions of
                            despondency or doubt on that subject in my last letter.
                        I am Sir very respectfully
                        
                            J. H. Daveiss
                            
                        
                    
                     Now at Frankfort. 28. March 1806.
                     direct to me “by way of Breckenridge court house”
                  
               